Mar 31, 2014 Monthly Insight The China Fund, Inc. (CHN) Investment Objective The investment objective of the Fund is to achieve long term capital appreciation. The Fund seeks to achieve its objective through investment in the equity securities of companies and other entities with significant assets, investments, production activities, trading or other business interests in China or which derive a significant part of their revenue from China. The Fund has an operating policy that the Fund will invest at least 80% of its assets in China companies. For this purpose, ‘China companies’ are (i) companies for which the principal securities trading market is in China; (ii) companies for which the principal securities trading market is outside of China or in companies organized outside of China, that in both cases derive at least 50% of their revenues from goods or services sold or produced, or have a least 50% of their assets in China; or (iii) companies organized in China. Under the policy, China means the People’s Republic of China, including Hong Kong, and Taiwan. The Fund will provide its stockholders with at least 60 days’ prior notice of any change to this policy. Performance Overview PerformanceHistory 1month 3months YTD 1Year 3Years (p.a.) 5 Years (p.a.) 10 Years (p.a.) Since Inception NAV (%) -0.97 -2.26 -2.26 Market price (%) -0.55 -4.32 -4.32 -1.30 Benchmark (%) -0.54 -3.30 -3.30 N/A Performance History NAV (%) -24.37 -46.95 Market price (%) -27.51 -40.65 Benchmark (%) -18.36 -49.37 Source: State Street Bank and Trust Company. Source for index data: MSCI as atMar 31, 2014. Portfolio Analysis Sector allocation (%) Country allocation (%) Source: State Street Bank and Trust Company as at Mar 31, 2014. * China includes A-shares (0.0%), A-share equity linked securities (8.2%), B-shares (0.0%), H-shares (21.5%) and Red-chips (12.2%). The China Fund, Inc. (CHN) Portfolio Analysis (continued) Top 10 Holdings Sector % BEIJING ENTERPRISES HOLDINGS, LTD. INDUSTRIALS CHINA MINSHENGBANKINGCORP., LTD. FINANCIALS HUTCHISON WHAMPOA,LTD. INDUSTRIALS LI & FUNG, LTD. CONSUMER DISCRETIONARY TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. I.T. TENCENT HOLDINGS, LTD. I.T. HERMES MICROVISION,INC. I.T. TONG HSING ELECTRONIC INDUSTRIES I.T. DELTA ELECTRONICS, INC.
